Provider's rating. See Beal, 865 N.E.2d at 1213 ("A reading of the contract
                 should not render any portion meaningless.").
                             The district court therefore properly granted summary
                 judgment in favor of respondents. 1 See Lake Constr. & Dev. Corp., 621
N.Y.S.2d at 338. Accordingly, we
                             ORDER the judgment of the district court AFFIRMED.




                                                           Saitta




                 cc: Hon. James E. Wilson, District Judge
                      Ara H Shirinian, Settlement Judge
                      Ballard Spahr, LLP
                      Attorney General/Carson City
                      Attorney General/Las Vegas
                      Carson City Clerk



                       'In light of the parties' contract, summary judgment was also proper
                 with respect to appellant's claim for unjust enrichment. See Leasepartners
                 Corp. v. Robert L. Brooks Trust Dated November 12, 1975, 113 Nev. 747,
                 755-56, 942 P.2d 182, 187 (1997) ("An action based on a theory of unjust
                 enrichment is not available when there is an express, written contract,
                 because no agreement can be implied when there is an express
                 agreement"); see also PRG Brokerage Inc. v. Aramarine Brokerage, Inc.,
                 968 N.Y.S.2d 439, 441 (App. Div. 2013) (same).


SUPREME COURT
        OF
     NEVADA                                           2
(0) 1947A    e